DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 14-17, 19, and 25-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 8: Claim 8 recites the limitation “the molar flows,” and “the total flow.”  There is insufficient antecedent basis for these limitations in the claim.
Re. Claim 12: Claim 12 recites the limitation “the predicted expired carbon dioxide and oxygen amounts.”  There is insufficient antecedent basis for this limitation in the claim.  
Examiner further notes that claim 12 is rejected as being indefinite because a recitation of carbon dioxide and oxygen amounts are recited in claim 5, not claim 1.
Re. Claim 14: Claim 14 recites the limitation “the volumes of the personal deadspaces.”  There is insufficient antecedent basis for this limitation in the claim.  
Re. Claim 15: Claim 15 recites the following limitations and portions thereof which can be considered to lack sufficient antecedent basis in the claim:
“the volume of the common deadspace,” 
“the fractional volume of each alveolar compartment”
“the fraction of the total alveolar volume”
“the total alveolar volume”
“the functional residual capacity”
“the fractional expansion or compliance of each alveolar compartment”
“fraction of the flow measured at the mouth”
“the vascular conductance of each alveolar compartment”
“the fraction of the total perfusion”
 “the total perfusion received by each compartment.”
Re. Claim 16: Claim 16 recites the limitation “the variation of fractional lung compliance,” and “the variance of the log of the fractional lung compliance with fractional volume distribution.”  There is insufficient antecedent basis for these limitations in the claim.
	Re. Claim 17: Claim 17 recites the limitation “the fractional personal deadspace volume,” and “the fractional compartment volume.”	There is insufficient antecedent basis for these limitations in the claim.
	Re. Claim 19: Claim 19 recites both an apparatus and the method steps of using said apparatus (i.e., “in accordance with the method steps of claim 1”).  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Re. Claims 25-28: Claim 1 outputs a parameter of the lung model as a quantifier of lung function.  Claims 25-28 requires that another specific variable is determined by the method of claim 1, a “quantified measure of lung inhomogeneity as a biomarker of lung disease.”  It is unclear how the output of a parameter of a lung model output by the method of claim 1 is used/related to determining a “quantified measure of lung inhomogeneity.” 
Furthermore, claim 25 appears to recite an intended use of a variable alleged to be determined by the method of claim 1, i.e., reciting that a quantified measure of lung inhomogeneity is utilized as a biomarker of lung disease.  
	Re. Claim 26: Claim 26 recites the limitation “the variation in lung compliance across the lung,” and “the variation in deadspace fraction across the lung.”  There is insufficient antecedent basis for these limitations in the claim.
	Re. Claim 27: Claim 27 recites the following limitations and portions thereof which can be considered to lack sufficient antecedent basis in the claim:
“the standard deviation or variance in the distribution of the log of lung compliance with alveolar volume”
“the distribution of the log of lung compliance”
“the log of lung compliance.”

Claim Rejections - 35 USC § 101
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Each of claims 1-28 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of claims 1-28 recite steps or instructions for quantifying lung function, which is grouped as a mental process under the 2019 PEG or are directed to a mathematical process under the 2019 PEG.  Accordingly, each of claims 1-28 recites an abstract idea.
Specifically, independent claim 1 recites:
obtaining plural measurements of the amounts at the mouth of plural respiratory gases in inhaled and exhaled breath as a function of time within each breath of a plurality of successive breaths during a period of steady breathing and a period of inert gas wash-in or wash-out of a respiring subject (data gathering);
outputting the measured amounts to a data processor adapted to model lung function by using a parameterized lung model adapted to predict expired amounts of the plural respiratory gases at the mouth of a respiring subject at the time point of each of said plural measurements (extra-solution activity; additional element(s));
varying the parameters of the lung model to fit the predicted expired respiratory gas amounts to the plural measurements (judgement or evaluation);
outputting at least one parameter of the lung model as a quantifier of lung function (process capable of being performed by mind or by hand).
As indicated above, claim 1 recites at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  That is, other than reciting “data processor,” the claims encompass processes which can be performed in the mind or by pen and paper practice.  For example, recitation of specific data used in estimating hemodynamic values are merely further definitions of data required data for use in the abstract idea of estimating quantifying lung function via inputting such data to a model (although the claim language uses the term “output”); the claims do not indicate such data as being processed or formed from the system itself, whereby obtaining such data may be performed via mere observation.  Furthermore, one of ordinary skill in the art is capable of performing steps such as model fitting and varying parameters thereof in pen and paper practice.  Examiner further notes that the use of a model is claimed, and not the generation/formulation of such a model.  Furthermore, the claims do not recite a timescale required to perform the calculations (dependent claims 9 and 23 only recite how often data is gathered), nor do the claims recite any particular mathematical process with further limitation which would take such calculation out of pen and paper practice given the lack of a timeframe to perform such calculations.
Dependent Claims 2-28 merely include limitations that either further define the abstract idea or mathematical process and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea in claim 1 (and dependent claims thereof) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent claims 24 and 28), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional element of: a data processor is a generically recited computer element which does not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such an additional element do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process and mathematical process) using rules (e.g., computer instructions) executed by a computer (e.g., data processor, as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG. 
Step 2B
None of claims 1-28 include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
Dependent claims 1-18 merely recite additional limitations pertaining to the data gathered or additional extra-solution activity in performing the mental process.  
Dependent claims 19-23 recite the additional element of a molecular flow sensor and a generic data processor.  A molecular flow sensor is a broadly recited structure which performs the extra-solution activity of gathering respiratory gas data; furthermore, a molecular flow sensor is indicated as a well-known component by Beck (Page 872, Methods: respiratory mass spectrometer) and Orr (Fig. 2: flow meter 72 “typically referred to as a pneumotachometer,” carbon dioxide sensor 74, “typically referred to as a capnometer”).  Additionally, a data processor is a generically claimed computer components which enable the abstract idea to be conducted by performing the basic functions of automating mental tasks.  For example, each claimed “data processor” merely performs the extra solution activity of gathering or communicating data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Dependent claims 24-28 recite “a computer program comprising program code means for controlling a computer,” which is also considered a generic computer component, see immediate above argument regarding “data processor.”

The additional elements are not given sufficient structure to separate the claimed elements from generic computer components.  For example, when referring to “data processor,” Applicant’s specification refers to a “general purpose computer” for executing the mental process steps/carrying out mathematical algorithms (Page 9).  Applicant’s specification further defines a well-known model of molecular flow sensor: 
“This embodiment utilises a molecular flow sensor of the type disclosed in Ciaffoni, L., O'Neill, D. P., Couper, J. H., Ritchie, G. A., Hancock, G., & Robbins, P. A. (2016), "In-airway molecular flow sensing: A new technology for continuous, non-invasive monitoring of oxygen consumption in critical care", Science Advances, 2(8), e1600560” (Page 10).
Accordingly, in light of Applicant’s specification and the prior art, the above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in claims 1-28 amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the systems and methods of claims 1-28 are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of claims 1-28 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent claim 1 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (molecular flow sensing for the purpose of quantifying lung function).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, claims 1-28 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims 1-28amounts to significantly more than the abstract idea itself. 
Accordingly, claims 1-28 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 18, 19, 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
Beck et al. Ventilation-perfusion distribution in normal subjects. J Appl Physiol (1985). 2012 Sep;113(6):872-7. doi: 10.1152/japplphysiol.00163.2012. Epub 2012 Jul 5. PMID: 22773767; PMCID: PMC3472480. (hereinafter – Beck) (citing Applicant’s IDS dated July 23, 2019).
Re. Claims 1, 19, and 24: Beck teaches a method of quantifying lung function of a subject comprising the steps of:
a. obtaining plural measurements of the amounts at the mouth of plural respiratory gases in inhaled and exhaled breath as a function of time within each breath of a plurality of successive breaths during a period of steady breathing and a period of inert gas wash-in or wash-out of a respiring subject (Fig. 1: three (plural) gases monitored at multiple (plural) breaths; Page 873, right column: only steady breathing patterns utilized; Page 872, right column: method utilizes wash-in measurement);
b. outputting the measured amounts to a data processor adapted to model lung function by using a parameterized lung model adapted to predict expired amounts of the plural respiratory gases at the mouth of a respiring subject at the time point of each of said plural measurements (Page 872, right column: mathematical modeling and analysis of lungs; Page 873, left column: bivariate distribution, difference minimization, and compartmentalized model of lung, analyzing each breath at time periods split into three intervals);
c. varying the parameters of the lung model to fit the predicted expired respiratory gas amounts to the plural measurements (Page 873, left column, lines 4-7: minimizing difference between calculated and measured values, wherein minimization modifies parameters of a model’s fit; Page 873, right column, lines 24-48: “… fitting the calculated values… to the measured values”); and
d. outputting at least one parameter of the lung model as a quantifier of lung function (Table 2: minute ventilation, cardiac output, and correlation of ventilation-perfusion of lung parameters during exercise; Fig. 4: output graph of ventilation (F) as a function of ventilation (v) and perfusion (q)).
The limitations of claims 19 and 24 are encompassed by the citations in the rejection of claim 1, and are thus rejected analogously.  Claim 19 further recites a “molecular flow sensor” and “data processor” which are both elements taught by Beck (Page 872, right column: “Hans-Rudolph screen-type pneumotachograph,” and “respiratory mass spectrometer;” “custom-data acquisition system running in Microsoft Windows,” i.e., a “computer program comprising program code means” as required by claim 24).
Re. Claim 2: Beck teaches the invention according to claim 1, and further teaches the invention wherein the period of steady breathing and the period of inert gas wash-in or wash-out are simultaneous (Page 872: “At selected times at rest and each work load, inspired gas was switched to a mixture of 9% He, 0.6% Ac, 0.5%DME, 21% O2and nitrogen to perform an open-circuit gas uptake measurement”).
Re. Claim 3: Beck teaches the invention according to claim 1, and further teaches the invention wherein the period of steady breathing precedes the period of inert gas wash-in or wash-out (Page 875, lines 1-10: regular breathing at rest prior to an exercise work load, whereby a selected period of inhalation may be switched to an inert gas wash-in procedure, as described in Page 872, see rejection of claim 2).
Re. Claim 4: Beck teaches the invention according to claim 1, and further teaches the invention wherein periods of inert gas wash-in alternate with periods of inert gas wash-out (Page 872: “After 10 breaths, the valve was switched back to room-air inspirate”).
Re. Claims 8 and 22 (as best understood): Beck teaches the invention according to claims 1 and 19, and further teaches the invention wherein the measurements of the amounts of respiratory gases comprise measurements of the molar flows, or the total flow with concentrations or fractions of respiratory gases in breath (Fig. 1: concentrations of respired gases).
Re. Claims 9 and 23: Beck teaches the invention according to claims 1 and 19, and further teaches the invention wherein the measurements of the amounts of respiratory gases are made at least every 50ms, more preferably at least every 25ms, more preferably at least every 10ms (Page 872: “Data were sampled every 8 ms using a custom-data acquisition system running in Microsoft Windows”).
Re. Claims 10 and 11: Beck teaches the invention according to claim 1, and further teaches the invention wherein the step of varying the parameters of the lung model to fit the predicted expired respiratory gas amounts to the plural measurements comprises minimizing the sum of the squares of the differences for one or more of the respiratory gases at each expiratory measurement time point (Page 873, left column: minimizing difference between calculated and measured values; Page 873, right column: fitting and rms difference identified; Examiner notes that calculating a root mean square (rms) requires a sum of squares during calculation; furthermore, minimization of a sum of squares is a technique well-known in data analysis and fitting).
The citations of the rejection of claim 10 encompass the limitations of claim 11.
Re. Claim 18: Beck teaches the invention according to claim 1, and further teaches the invention wherein measurements of the inspired amounts of respiratory gases are input to the parametrized model (Page 873, left column: model includes parameters related to inspired gas).
Re. Claims 25 (as best understood): Beck teaches the invention according to claim 1, and further teaches the invention wherein lung inhomogeneity may be used as a biomarker of lung disease wherein the quantified measure is determined by the method of claim 1 (Page 872, left column: distribution of ventilation and perfusion, i.e., interpretable as inhomogeneity, is known to be a significant component of lung disease; Table 2 further identifies several measures of lung inhomogeneity which are capable of use as a lung disease biomarker).
Re. Claims 26-28 (as best understood): Beck teaches the invention according to claim 25, and further teaches the invention wherein the quantified measure comprises at least one of:
a measure of the variation in lung compliance across the lung, 
a measure of the variation in deadspace fraction across the lung, 
a measure of the relative inefficiency of oxygen or carbon dioxide exchange between an inhomogeneous and homogeneous lung, and 
the difference in systemic arterial or mixed venous oxygen or carbon dioxide concentration between a homogenous and inhomogeneous lung
(see rejection of claim 25; a relationship between ventilation/perfusion and dead space fraction is given in Page 872-873, Mathematical Modeling and Analysis: see “dead space” and derivation to equations for ventilation and perfusion; regarding claims 27 and 28, SD (standard deviation) and logSD (logarithm of standard deviation) are provided to ventilation and perfusion).
Examiner further notes that the explicit terms of “expansion,” or “compliance” is not required as Applicant’s claim 15 defines an equivalent in fraction of flow: “the fractional expansion or compliance of each alveolar compartment, being approximately the fraction of the flow measured at the mouth received by each alveolar compartment.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12, 20, 21  is rejected under 35 U.S.C. 103 as being unpatentable over:
Beck et al. Ventilation-perfusion distribution in normal subjects. J Appl Physiol (1985). 2012 Sep;113(6):872-7. doi: 10.1152/japplphysiol.00163.2012. Epub 2012 Jul 5. PMID: 22773767; PMCID: PMC3472480. (hereinafter – Beck) (citing Applicant’s IDS dated July 23, 2019)
Buess (U.S. 2015/0272475 A1) (hereinafter – Buess) (citing Applicant’s IDS dated July 23, 2019).
Re. Claims 5-7, 12, 20 and 21: Beck teaches the invention according to claim 1.  Beck teaches the varying parameters and fitting of predicted amounts of gases to measured amounts (see rejection of claims 1, 19, and 24), but does not teach utilizing a nitrogen wash-out procedure and analysis of carbon dioxide, oxygen, nitrogen, and water vapor.  
Buess teaches analogous art in the technology of analyzing multiple breaths in a washout process (Abstract).  Buess teaches the invention wherein the respiratory gases comprise oxygen, carbon dioxide and an inert gas (Paragraphs 0031-0035: determination of concentrations of nitrogen, oxygen, and carbon dioxide; Paragraph 0035: “The proportions of fN2 and fNO2 can be determined from the measured values for fCO2, fH20 and M”).
Buess teaches that performing a nitrogen washout has been a commonplace procedure since 1950, and a multiple breath washout process can be carried out using various different tracer gases (Paragraph 0003).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of performing a nitrogen washout and analysis of carbon dioxide, oxygen and water vapor as taught by Buess for the analysis of helium, acetylene, and dimethyl-ether of Beck.  Thus, the simple substitution of commonly traced molecules in breath analysis for another producing a predictable result renders the claim obvious.
	Claims 6, 7, 12, 20 and 21 merely apply the steps of gas amount estimation and parameter-varying steps of claims 1 and 19 to the specific gases of nitrogen, water vapor, oxygen, and carbon dioxide, wherein the combination of Beck in view of Buess would teach the requirements of claims 6, 7, 12, 20 and 21. 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over:
Beck et al. Ventilation-perfusion distribution in normal subjects. J Appl Physiol (1985). 2012 Sep;113(6):872-7. doi: 10.1152/japplphysiol.00163.2012. Epub 2012 Jul 5. PMID: 22773767; PMCID: PMC3472480. (hereinafter – Beck) (citing Applicant’s IDS dated July 23, 2019)
Fortune et al. Effects of common dead space on inert gas exchange in mathematical models of the lung. J Appl Physiol Respir Environ Exerc Physiol. 1979 Oct;47(4):896-906. doi: 10.1152/jappl.1979.47.4.896. PMID: 511698. (hereinafter – Fortune).
Re. Claim 13: Beck teaches the invention according to claim 1.  Beck is not explicit regarding the concept of “personal” and “common” deadspaces.  However the concept of “personal” and “common” deadspaces are understood to be well-recognized in the art to have definitions such as those provided by Fortune, an analogous art which also analyzes lung function through a parameterized model of the lung (Abstract), where it is understood that “personal” dead space is used to refer to gas equivalent in composition to alveolar gas, and “common” dead space is used to refer to dead space having mixed gas from all gas-exchanging units.  Should it be found by Applicant that the parametric model described by Beck does not implicitly describe the concepts of common and personal deadspace (particularly since perfusion and proportion of an inert gas are being monitored), the art of Fortune is presented.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the model reciting personal and common deadspaces as taught by Fortune for the model of Beck.  Thus, the simple substitution of one known gas exchange model of the lungs for another producing a predictable result renders the claim obvious.  
Re. Claim 14 (as best understood): Beck in view of Fortune teach the invention according to claim 13.  Fortune further teaches the invention wherein the volumes of the personal deadspaces are distributed with alveolar compartment volume according to a personal deadspace distribution (Fig. 1: alveolar compartment volumes with distributed deadspaces; Examiner notes that the claim does not further define “a personal deadspace distribution,” and the model of Fortune includes consideration of both common and personal deadspace for alveolar compartments, see at least Page 904, Compartmental and Mixed Arterial Test Gas Partial Pressures).
Re. Claim 15 (as best understood): Beck in view of Fortune teach the invention according to claim 13.  Fortune further teaches the invention wherein the parametrized model comprises: 
the volume of the common deadspace (Page 896, Methods, Summary of Approach: “The second type of dead space, termed common, constitutes that part of conductive airway volume which, at end expiration, consist of mixed alveolar gas from all units in proportion to their expired ventilation”); 
the fractional volume of each alveolar compartment, being the fraction of the total alveolar volume of each compartment at the functional residual capacity of the model (Page 897, The Model: fractionally defining deadspace; Page 904, Appendix: “Although these equations all appear to be in terms of partial pressure, definitions in terms of fractional contents and therefore volume (i.e., mass) have preceded all of them”); 
the fractional expansion or compliance of each alveolar compartment, being approximately the fraction of the flow measured at the mouth received by each alveolar compartment (Fig. 1: fractional ventilation of each compartment; Page 896, Equations of Respiratory Gas: “In normal lungs, the upper bronchial tree, trachea, pharynx, and oral-nasal passages provide a common mixing chamber from which the alveoli re-breathe dead-space gas…;” Examiner notes that these anatomical spaces cited are substantially the same as “the mouth”); 
the volume of the personal deadspace for each alveolar compartment (Page 897, left column: see “personal” and relationship to alveolar components; Fig. 1; Page 904, Appendix: “Although these equations all appear to be in terms of partial pressure, definitions in terms of fractional contents and therefore volume (i.e., mass) have preceded all of them”); 
the vascular conductance of each alveolar compartment, being the fraction of the total perfusion received by each compartment (Fig. 1: fractional ventilation and blood flows).
Re. Claims 16 and 17 (as best understood): Beck in view of Fortune teach the invention according to claim 13.  Beck further teaches the invention wherein the model parameters define: 
a bivariate lognormal distribution for the variation of fractional lung compliance with fractional volume and the variation of vascular conductance with fractional volume, the bivariate lognormal distribution being defined by the variance of the log of the fractional lung compliance with fractional volume distribution, the variance of the log of the vascular conductance with fractional volume distribution, and their correlation (Abstract: “The regional distribution of ventilation and perfusion was described by a bivariate log-normal distribution… evaluated by matching the values of expired gas concentrations calculated for this distribution to the measured values;” Page 874, right column, lines 5-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
George et al. (U.S. 2003/0229200 A1) – Fig. 5: two-compartment model including plurality of alveolar compartments 65 and 70 connected via dead space regions as described in Paragraphs 0054, 0060, 0066.
Grunstein (U.S. 5,261,397) – Col. 7, line 41 – Col. 8, line 7: inhomogeneity and abnormalities quantified by variance in respiratory compliance 
Orr et al. (U.S. 2006/0004297) – Paragraphs 0066, 00081, 0082: compensation for inhomogeneous ventilation of alveoli; Paragraph 0101: recognition for variations in resistance or compliance in differing areas of lung, i.e., a measure of homogeneity
Gledhill, N., et al. "VA/Q inhomogeneity and AaDO2 in man during exercise: effect of SF6 breathing." Journal of Applied Physiology 45.4 (1978): 512-515 - Page 514: particularly, “The degree of inhomogeneity is characterized by the log standard deviations of ventilation and perfusion…”
Warner, D O. “Alveolar pressure inhomogeneity during low-frequency oscillation of excised canine lobes.” Journal of applied physiology (Bethesda, Md. : 1985) vol. 69,1 (1990): 155-61. doi:10.1152/jappl.1990.69.1.155 – Page 160: relationship of inhomogeneity to dynamic lung compliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791